DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20, 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0347103 A1 (“Yu”) in view of US 2018/0332284 A1 (“Liu”).  
Regarding claim 18, Yu discloses an image decoding method (e.g. see decoder in Fig. 6), the method comprising: determining a reference pixel line of a current block based on reference pixel line information for the current block (e.g. see syntax element signal which reference tier is chosen for an intra directional mode, e.g. see at least paragraphs [0106]-[0107]; thus, the syntax element indicates which reference line, i.e. reference line 0 to reference line N as shown in Fig. 8, is used for the current block) when an intra prediction is applied to the current block (e.g. see intra directional mode, e.g. see at least paragraphs [0106]-[0107]); determining an intra prediction mode of the current block (e.g. see prediction information indicating intra prediction modes, e.g. see at least paragraphs [0068], [0110], [0114]); determining whether a unidirectional prediction or a bidirectional prediction is performed based on the intra prediction mode of the current block (e.g. see original angular mode or weighted angular mode, e.g. see at least paragraphs [0110], [0114]); and generating a prediction block of the current block by performing one of the unidirectional prediction or the bidirectional prediction (e.g. see prediction CU 626 in Fig. 6, e.g. see at least paragraph [0074]), wherein the unidirectional prediction is performed (e.g. see original angular mode (e.g. see Fig. 7A, paragraph [0076]) is performed when the mode is other than 2 or 66 as disclosed in at least paragraph [0110], or when weighted angular mode is not true as taught in at least paragraph [0114]) by using the reference pixel line information indicating one reference pixel line among multiple reference pixel lines in a prediction direction of the intra prediction mode (e.g. see syntax element signal which reference tier is chosen for an intra directional mode, e.g. see at least paragraphs [0106]-[0107]; thus, the syntax element indicates which reference line, i.e. reference line 0 to reference line N as shown in Fig. 8, is used for the current block), and wherein the bidirectional prediction is performed (e.g. see weighted angular mode (e.g. see at least paragraph [0090]) is performed when the mode is 2 or 66 as disclosed in at least paragraph [0110], or when weighted angular mode is true as taught in at least paragraph [0114]) by using a first reference pixel line that is immediately adjacent to the current block in a prediction direction of the intra prediction mode and a second reference pixel line that is immediately adjacent to the current block in an inverse direction of the prediction direction of the intra prediction mode (e.g. see syntax element signal which reference tier is chosen for an intra directional mode, e.g. see at least paragraphs [0106]-[0107]; for example, when reference line 0 as shown in Fig. 8 is signaled to be used with weighted angular mode, as disclosed in at least paragraph [0090], the limitations are met), wherein the bidirectional prediction comprises determining a first reference pixel of a current pixel in the current block on the first 2Application No. 17/253,720 reference pixel line (e.g. see projected pixel value(s) on the main reference line, e.g. reference row in Fig. 8 adjacent/not adjacent to the top, e.g. see at least paragraph [0090]), according to the prediction direction of the intra prediction mode (e.g. see angular direction, e.g. see at least paragraph [0090]), determining a second reference pixel of the current pixel in the current block on the second reference pixel line (e.g. see projected pixel value(s) on the side reference line, reference column in Fig. 8 adjacent/not adjacent to the side, e.g. see at least paragraph [0090]) according to the inverse direction of the prediction direction of the intra prediction mode (e.g. see angular direction, e.g. see at least paragraph [0090]) in response to that the prediction direction of the intra prediction mode is in a predetermined direction range (e.g. see pixels at projected position on both a top reference row and left reference column, i.e. inverse direction of each other, according to an angular direction of the intra prediction mode, e.g. see paragraph [0090]; thus, the angular direction is necessitated to be in a range that points to both top reference row and left reference column; for example, horizontal and vertical modes, e.g. paragraph [0111] and Fig. 5, would not project to both the top reference row and left reference column), and determining a prediction value of the current pixel based on the first reference pixel and the second reference pixel (e.g. see predictor pixel P[x,y] obtained by combining the projected pixel value(s) on the main reference line with the projected pixel value(s) on the side reference, e.g. see at least paragraphs [0090], [0094]).
 Although Yu discloses determining the intra prediction mode of the current block (e.g. see prediction information indicating intra prediction modes, e.g. see at least paragraphs [0068], [0114]), it is noted Yu differs from the present invention in that it fails to particularly disclose wherein the intra prediction mode of the current block is determined based on the reference pixel line information for the current block when the intra prediction is applied to the current block. Liu however, teaches wherein an intra prediction mode of the current block is determined based on the reference pixel line information for the current block when the intra prediction is applied to the current block (e.g. see determining the intra prediction mode from intra-prediction mode list 920 or intra-mode subset 930 based on the received reference line index, e.g. see at least paragraph [0106]).
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yu and Liu before him/her, to modify the weighted angular prediction coding for intra coding of Yu with Liu in order to provide significant increase in coding efficiency. 
Regarding claim 19, Yu further discloses wherein the predetermined direction range includes upper-right directions and lower-left directions (e.g. see pixels at projected position on both a top reference row and left reference column, i.e. inverse direction of each other, according to an angular direction of the intra prediction mode, e.g. see paragraph [0090]; thus, the angular direction is necessitated to be in a range that points to both top reference row, i.e. includes upper-right directions, and left reference column, i.e. includes lower-left directions).  
Regarding claim 20, Yu further discloses wherein, the prediction value of the current pixel is determined based on a weighted sum of the first reference pixel and the second reference pixel, and a first weight for the first reference pixel and a second weight for the second reference pixel are determined based on a location of the current pixel (e.g. see predictor pixel P[x,y] obtained by combining the projected pixel value(s) on the main reference line with the projected pixel value(s) on the side reference by weighting, e.g. see w1 and w2 in (1),  e.g. see at least paragraphs [0090]-[0093]).  
Regarding claim 25, Yu discloses an image encoding method (e.g. see encoder in Fig. 4), the method comprising: determining reference pixel line information for a current block indicating a reference pixel line of the current block (e.g. see syntax element signal which reference tier is chosen for an intra directional mode, e.g. see at least paragraphs [0106]-[0107]; thus, the syntax element indicates which reference line, i.e. reference line 0 to reference line N as shown in Fig. 8, is used for the current block) when an intra prediction is applied to the current block and encoding the reference pixel line information (e.g. see intra directional mode, e.g. see at least paragraphs [0106]-[0107]); determining an intra prediction mode of a current block (e.g. see prediction information indicating intra prediction modes, e.g. see at least paragraphs [0068], [0114]); determining whether a unidirectional prediction or a bidirectional prediction is performed based on the intra prediction mode of the current block (e.g. see original angular mode or weighted angular mode, e.g. see at least paragraphs [0110], [0114]); and generating a prediction block of the current block by performing one of the unidirectional prediction or the bidirectional prediction (e.g. see prediction CU 626 in Fig. 6, e.g. see at least paragraph [0074]), wherein the unidirectional prediction is performed (e.g. see original angular mode (e.g. see Fig. 7A, paragraph [0076]) is performed when the mode is other than 2 or 66 as disclosed in at least paragraph [0110], or when weighted angular mode is not true as taught in at least paragraph [0114]) by using the reference pixel line information indicating one reference pixel line among multiple reference pixel lines in a prediction direction of the intra prediction mode (e.g. see syntax element signal which reference tier is chosen for an intra directional mode, e.g. see at least paragraphs [0106]-[0107]; thus, the syntax element indicates which reference line, i.e. reference line 0 to reference line N as shown in Fig. 8, is used for the current block), and wherein the bidirectional prediction is performed (e.g. see weighted angular mode (e.g. see at least paragraph [0090]) is performed when the mode is 2 or 66 as disclosed in at least paragraph [0110], or when weighted angular mode is true as taught in at least paragraph [0114]) by using a first reference pixel line that is immediately adjacent to the current block in a prediction direction of the intra prediction mode and a second reference pixel line that is immediately adjacent to the current block in an inverse direction of the prediction direction of the intra prediction mode (e.g. see syntax element signal which reference tier is chosen for an intra directional mode, e.g. see at least paragraphs [0106]-[0107]; for example, when reference line 0 as shown in Fig. 8 is signaled to be used with weighted angular mode, as disclosed in at least paragraph [0090], the limitations are met), wherein the bidirectional prediction comprises determining a first reference pixel of a current pixel in the current block on the first 2Application No. 17/253,720 reference pixel line (e.g. see projected pixel value(s) on the main reference line, e.g. reference row in Fig. 8 adjacent/not adjacent to the top, e.g. see at least paragraph [0090]), according to the prediction direction of the intra prediction mode (e.g. see angular direction, e.g. see at least paragraph [0090]), determining a second reference pixel of the current pixel in the current block on the second reference pixel line (e.g. see projected pixel value(s) on the side reference line, reference column in Fig. 8 adjacent/not adjacent to the side, e.g. see at least paragraph [0090]) according to the inverse direction of the prediction direction of the intra prediction mode (e.g. see angular direction, e.g. see at least paragraph [0090]) in response to that the prediction direction of the intra prediction mode is in a predetermined direction range (e.g. see pixels at projected position on both a top reference row and left reference column, i.e. inverse direction of each other, according to an angular direction of the intra prediction mode, e.g. see paragraph [0090]; thus, the angular direction is necessitated to be in a range that points to both top reference row and left reference column; for example, horizontal and vertical modes, e.g. paragraph [0111] and Fig. 5, would not project to both the top reference row and left reference column), and determining a prediction value of the current pixel based on the first reference pixel and the second reference pixel (e.g. see predictor pixel P[x,y] obtained by combining the projected pixel value(s) on the main reference line with the projected pixel value(s) on the side reference, e.g. see at least paragraphs [0090], [0094]).
Although Yu discloses determining an intra prediction mode of a current block (e.g. see prediction information indicating intra prediction modes, e.g. see at least paragraphs [0068], [0114]), it is noted Yu differs from the present invention in that it fails to particularly disclose based on the reference pixel line information for the current block when the intra prediction is applied to the current block and encoding the intra prediction mode of the current block. Liu however, teaches based on the reference pixel line information for the current block when the intra prediction is applied to the current block and encoding the intra prediction mode of the current block (e.g. see determining the intra prediction mode from intra-prediction mode list 920 or intra-mode subset 930 based on the received reference line index, e.g. see at least paragraph [0106]). The motivation above in the rejection of claim 18 applies here.  
	Regarding claims 26-27, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise.
Claims 21-22, 28-29, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Liu in further view of US 2019/0110052 A1 (“Liu2”). 
Regarding claim 21, although Yu discloses wherein, the first weight of the current pixel is determined to be equal to or greater than the second weight of the current pixel based on a location of the current pixel (e.g. see predictor pixel P[x,y] obtained by combining the projected pixel value(s) on the main reference line with the projected pixel value(s) on the side reference by weighting according to distance between the predictor pixels and projected pixel positions, e.g. see w1 and w2 in (1),  e.g. see at least paragraphs [0090]-[0093]; thus, when w1 is determined to be equal or greater than w2 based on distance, the limitations are met), it is noted Yu differs from the present invention in that it fails to particularly disclose the first weight of the current pixel increases as a distance between the first reference pixel and the current pixel decreases, and the second weight of the current pixel increases as a distance between the second reference pixel and the current pixel decreases. Liu2 however, teaches the first weight of the current pixel increases as a distance between the first reference pixel and the current pixel decreases, and the second weight of the current pixel increases as a distance between the second reference pixel and the current pixel decreases (e.g. see Fig. 7 illustrating weight increases as the prediction sample gets closer in distance to the reference sample, e.g. see at least paragraph [0099]).  
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yu, Liu and Liu2 before him/her, to incorporate Liu2 into the weighted angular prediction coding for intra coding of Yu as modified by Liu in order to provide more weight to the reference sample closer to the prediction sample to improve the accuracy of the prediction.  
Regarding claim 22, Yu in view of Liu2 further teaches wherein, the first weight and the second weight of the current pixel are determined based on a size of the current block (Liu2: e.g. see values of w and h for Fig. 7 based on 4x4 block size, e.g. see at least paragraph [0099]; a person having ordinary skill in the art would have no difficulty recognizing that the values of w and h would be different for a different size block e.g. for an 8x8, since w and h depend on the distance and the distance in an 8x8 between prediction sample and reference sample is different, i.e. longer than 4x4 for an 8x8).  The motivation above in the rejection of claim 21 applies here. 
Regarding claim 32, although Yu discloses a bitstream including video data (e.g. see output of encoder in Fig. 4), wherein the bitstream is encoded by a video encoding method, and the video encoding method comprising: determining a reference pixel line of a current block based on reference pixel line information for the current block when an intra prediction is applied to the current block and encoding the reference pixel line information; determining an intra prediction mode of the current block based on the reference pixel line information for the current block when the intra prediction is applied to the current block and encoding the intra prediction mode of the current block; determining whether a unidirectional prediction or a bidirectional prediction is performed based on the intra prediction mode of the current block; and generating a prediction block of the current block by performing one of the unidirectional prediction or the bidirectional prediction, wherein the unidirectional prediction is performed by using the reference pixel line information indicating one reference pixel line among multiple reference pixel lines in a prediction direction of the intra prediction mode, and wherein the bidirectional prediction is performed by using a first reference pixel line that is immediately adjacent to the current block in a prediction direction of the intra prediction mode and a second reference pixel line that is immediately adjacent to the current block in an inverse direction of the prediction direction of the intra prediction mode, wherein the bidirectional prediction comprises determining a first reference pixel of a current pixel in the current block on the first reference pixel line according to the prediction direction of the intra prediction mode, determining a second reference pixel of the current pixel in the current block on the second reference pixel line according to the inverse direction of the prediction direction of the intra prediction mode in response to that the prediction direction of the intra prediction mode is in a predetermined direction range, and determining a prediction value of the current pixel based on the first reference pixel and the second reference pixel (see mapping of claim 25 above), it is noted Yu differs from the present invention in that it fails to particularly disclose a non-transitory computer-readable recording medium storing the bitstream including video data. Liu2 however, teaches a non-transitory computer-readable recording medium storing a bitstream including video data (e.g. see encoded data accessed from storage device such as DVDs, e.g. see at least paragraph [0038]). 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yu, Liu and Liu2 before him/her, to incorporate Liu2 into the weighted angular prediction coding for intra coding of Yu as modified by Liu in order to store data for future access.   
	Regarding claims 28-29, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise.  
Response to Arguments
Applicant's arguments filed 6/20/22 have been fully considered but they are not persuasive.
Applicant asserts on pages 9-10 of the Remarks that Yu does not disclose “that one of the unidirectional prediction and the bidirectional prediction is performed based on the intra prediction mode of the current block.”
However, the examiner respectfully disagrees. Paragraph [0110] of Yu discloses that weighted angular mode 2 or 66 may replace original mode 2 or 66. Further, Paragraph [0114] of Yu discloses signaling weighted angular mode flag based on the intra prediction mode of the current block. 

Applicant also asserts on pages 10-11 that “there is no explicit explanation in Yu that the unidirectional prediction utilizes any of the multiple reference lines, while the bidirectional prediction utilizes a first adjacent reference line in a prediction direction of the intra prediction mode and a second adjacent reference line in a inverse direction of the intra prediction mode.”
However, the examiner respectfully disagrees. Paragraphs [0106]-[0107] of Yu discloses syntax element signal which reference tier is chosen for an intra directional mode. Thus, this syntax element signals which reference line, e.g. in Fig. 8, to use for the original angular mode (e.g. see Fig. 7A, paragraph [0076]). Similarly, for weighted angular mode (e.g. see at least paragraph [0090]), the syntax element may signal to use the adjacent reference line 0 as shown in Fig. 8. Since the claims did not specifically recite that for bidirectional prediction reference pixel line immediately adjacent is always used, the claim limitations are met in the broadest reasonable sense. Not to mention, that Fig. 17 and paragraph [0197] of the application merely describe that it is “possible to select a reference pixel of the first pixel line” (i.e. not always) for bidirectional prediction.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guo et al., US 20140092980 A1, discloses a METHOD AND APPARATUS OF DIRECTIONAL INTRA PREDICTION
Jang et al., US 20200236361 A1, discloses an INTRA PREDICTION MODE BASED IMAGE PROCESSING METHOD, AND APPARATUS THEREFOR
Li et al., US 20190141318 A1, discloses an INTRA-PICTURE PREDICTION USING NON-ADJACENT REFERENCE LINES OF SAMPLE VALUES
Chang, US 20190082194 A1, discloses a DEVICE AND METHOD FOR CODING VIDEO DATA BASED ON MULTIPLE REFERENCE LINES
Xu et al., US 20170272757 A1, discloses a METHOD AND APPARATUS OF VIDEO CODING 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485